Citation Nr: 0917429	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-05 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include bipolar disorder 
and schizoaffective disorder.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant had active service from March 1978 to July 
1980.  This matter comes before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2007, the Board observed that records associated 
with an award of Social Security Administration (SSA) 
disability benefits had not been obtained.  Therefore, the 
case was remanded.

Pursuant to the Board's remand, the AMC sent an initial 
request to SSA for those records pertaining to the 
appellant's disability award.  In October 2007, the AMC sent 
a follow-up request to SSA.  SSA responded in a letter to the 
appellant dated December 2007 that she received Supplemental 
Security Benefits due to paranoid schizophrenia and other 
functional psychotic disorders to include anxiety.  However, 
no records, including medical records, pertaining to the 
grant of SSA benefits were provided.


The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  Where the remand orders of the 
Board are not complied with, the Board errs in failing to 
insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

A copy of the SSA's original decision 
awarding disability benefits to the 
appellant and copies of the records on 
which SSA based the initial award of 
benefits should be associated with the 
claims folder, to include any medical 
examinations or other records that SSA 
considered.  In the alternative a document 
from the appropriate SS administration 
establishing that such records are not 
available should be associated with the 
file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

